 1   ALYSSA MACK, Assistant Federal Defender
     Federal Defender Office for the Eastern
 2   District of California
 3   HEATHER WILLIAMS, Federal Defender
     801 “I” St., 3rd Floor
 4   Sacramento, CA 95814

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                       No. 6:17-PO-0577-JDP
10
                        Plaintiff,
11
             v.                                       STIPULATION TO VACATE AND RESET
12                                                    STATUS CONFERENCE; AND ORDER
      RAYMOND FUNCK,                                  THEREON
13
                        Defendant.
14

15
            IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the
16
     National Park Service, and Defendant Raymond Funck, by and through his attorney of record,
17
     Assistant Federal Defender Alyssa Mack, that the status conference in the above-captioned matter
18
     set for December 18, 2018 be vacated, and the matter be reset for a status conference on January
19
     29, 2019 at 10:00 a.m. Defense counsel has been advised that Mr. Funck is currently incarcerated
20
     in Louisiana and will remain so through December 18, 2018. Additionally, it is the parties’
21
     understanding that the Court will not be available on December 18, 2018.
22

23          Dated: November 20, 2018                      /S/ _Susan St. Vincent___
                                                          Susan St. Vincent
24                                                        Legal Officer
25                                                        Yosemite National Park

26          Dated: November 20, 2018                      /S/ Alyssa Mack
                                                          Alyssa Mack
27                                                        Assistant Federal Defender
                                                          Attorney for Raymond Funck
28
                                                      1
1

2

3                                           ORDER

4             The court accepts the above stipulation and adopts its terms as the order of this court.

5    Accordingly, the December 18, 2018 status conference in U.S. v. Funck, case number 6:17-po-

6    00577-JDP, is vacated and the matter is set for status conference on January 29, 2019, at 10:00

7    a.m.

8
     IT IS SO ORDERED.
9

10
     Dated:      November 20, 2018
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
